Citation Nr: 1203378	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for residuals of a head injury. 

4.  Entitlement to service connection for residuals of a right elbow injury. 

5.  Entitlement to service connection for residuals of a right eye injury. 

6.  Entitlement to service connection for residuals of a right lower extremity injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from October 1976 to November 1979.  He also had a period of reserve duty from May 1990 to May 1991 which has not yet been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denying the benefits sought on appeal. 

In June 2008, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. 

The Board previously remanded this case in September 2008 and August 2011 for further evidentiary development.

Through its prior September 2008 and August 2011 remands, the Board identified several issues which had been raised by the record, but not yet formally adjudicated by the RO (as the Agency of Original Jurisdiction).  Accordingly, the Board referred for RO initial adjudication the claims for service connection for residuals of a traumatic brain injury, posttraumatic stress disorder (PTSD), sexual dysfunction, an acquired psychiatric disorder, tinnitus, and a dental disability, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Unfortunately, the RO has not yet adjudicated any of these new claims.  Therefore, the Board again refers these matters to the RO to take appropriate action and consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board remanded the claims listed on the title page for further evidentiary development.  The AMC has certified that its remand development is complete, and returned the case to the Board for further appellate review.  Unfortunately, the AMC has not fully completed the actions directed by the Board in the August 2011 remand.

The AMC did obtain records from the Social Security Administration.  However, the RO did not schedule the Veteran for audiological examination or readjudicate the claims.  Notably, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The case, therefore, must be remanded for lack of compliance with the Board's prior remand instructions.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Print for the record the Social Security Administration records contained on the compact disc.

2.  Obtain the Veteran's clinical records of treatment at the Wilkes-Barre VA Medical Center and Allentown OCS since September 2010.

3.  Upon completion of the above, the RO/AMC should schedule the Veteran for a VA audiological examination to ascertain the current nature and etiology of claimed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner is requested to provide the following findings:

   a) confirm that the Veteran has the condition of bilateral hearing loss; if so, 

	b) with respect to the right ear, provide opinion as to whether it is at least as likely as not that the Veteran's exposure to acoustic trauma during service aggravated his right ear hearing loss beyond the normal progress of the disorder; and

	c) with respect to the left ear, whether it is at least as likely as not that the Veteran's exposure to acoustic trauma during service caused his current hearing loss disability?

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the October 1976 entrance examination audiometric examination resulting in a hearing profile for the right ear;
* consideration of the Veteran's report of an M16 malfunction with explosion in 1977; and 
* any medical principles which apply to the facts and medical issues at hand (e.g., the known causes of the hearing loss, whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss, etc.).

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for bilateral hearing loss, a lumbar spine disability, residuals of a head injury, residuals of a right elbow injury, residuals of a right eye injury, and residuals of a right lower extremity injury, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

